 


109 HR 5140 IH: Congressional Teacher Award Act of 2006
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5140 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Holt (for himself, Mr. Conyers, Ms. Zoe Lofgren of California, Mr. Kennedy of Minnesota, Ms. Lee, Mr. Grijalva, Mr. Emanuel, Mr. Hinojosa, Mr. McDermott, Mr. Wolf, Ms. Schakowsky, Mr. McIntyre, and Mr. Inslee) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To establish the Congressional Teacher Award Task Force to enter into an agreement with a nonprofit entity for the operation of a program to recognize excellent elementary and secondary school teachers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Congressional Teacher Award Act of 2006. 
2.Congressional Teacher Award Task Force 
(a)Establishment 
(1)In generalThere is hereby established the Congressional Teacher Award Task Force (hereafter in this Act referred to as the Task Force), consisting of the following members: 
(A)6 members of the House of Representatives, of whom 3 shall be appointed by the Speaker of the House of Representatives and 3 shall be appointed by the minority leader of the House of Representatives. 
(B)6 members of the Senate, of whom 3 shall be appointed by the majority leader of the Senate and 3 shall be appointed by the minority leader of the Senate. 
(2)Co-chairsThe members of the Task Force shall designate two of the members, of whom one shall be a member of the House of Representatives and the other shall be a member of the Senate, to serve as co-chairs of the Task Force. 
(b)DutiesIt is the duty of the Task Force to find an appropriate nonprofit entity to operate the Congressional Teacher Award Program described in section 3.  
(c)DeadlineNot later than 1 year after the date of the enactment of this Act, the Task Force shall designate a nonprofit entity which will enter into a written agreement to operate the Congressional Teacher Award Program described in section 3. 
(d)Payment of Expenses 
(1)Authorization of appropriationsThere are authorized to be appropriated from the applicable accounts of the House of Representatives and the contingent fund of the Senate (in such allocation as the Task Force may establish) such sums as may be necessary for the operation of the Task Force. 
(2)VouchersIn the case of amounts paid from the applicable accounts of the House of Representatives, payments shall be made on vouchers signed by the co-chair who is a member of the House of Representatives and approved in the manner directed by the Committee on House Administration. 
(e)TerminationThe Task Force shall terminate upon the expiration of the 30-day period which begins on the date the nonprofit entity enters into the written agreement referred to in subsection (c). 
3.Congressional Teacher Award Program 
(a)In generalThe Congressional Teacher Award Program— 
(1)shall provide an award each academic year to one excellent private or public elementary or secondary school teacher in each congressional district of the United States (including each district of a Delegate or Resident Commissioner to the Congress); and 
(2)may provide scholarships for professional development to teachers receiving an award under the Program. 
(b)Eligibility requirementsThe Congressional Teacher Award Program shall include eligibility requirements for a teacher to qualify as a recipient of an award under the Program, including requirements that each such recipient— 
(1)be certified as a teacher; 
(2)have at least 5 consecutive years of teaching experience in private or public elementary or secondary school; 
(3)demonstrate— 
(A)a commitment of service to his or her school; 
(B)maintenance of high academic standards for students; and 
(C)incorporation of multiculturalism, technology, interdisciplinary studies, student relevance, and current issues in lessons, classroom activities, and special presentations; and 
(4)provide 3 letters of recommendation, including a letter from each of a principal, a fellow teacher, and a student.  
 
